DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-15, applicant has amended claims 1-11 to remove the previously claimed “unit” language and has included the language “circuitry configured to”.  The applicant has amended the claims to recite sufficient structure to perform the claimed function and therefore the claims are no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In addition, the applicant has provided remarks as to why the disclosed image processing apparatus inherently discloses the claimed “circuitry” and the claimed “non-transitory computer readable storage medium”.

Re claims 1-15, the prior art does not disclose an image processing apparatus and an image processing method having the specific limitations disclosed in claims 1-15, wherein the image processing apparatus and an image processing method comprises: circuitry configured to: obtain moving image data of a presenter that presents a description onto a description field, determine a group of consecutive pixels in a current frame image of the moving image data based on difference values between pixels in the current frame image and pixels in a reference frame image, determine whether the group of consecutive pixels in the current frame image corresponds to a portion of the description, generate display data for displaying the portion of the description corresponding to the group of consecutive pixels when the group of consecutive pixels is determined to correspond to the description, and superimpose the display data over images of the moving image data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .




/KELLY L JERABEK/Primary Examiner, Art Unit 2699